Judgment, Supreme Court, New York County (Herbert I. Altman, J.), rendered June 19, 2003, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him to a term of four years, unanimously affirmed.
The trial record does not support defendant’s claim that his right to be present at sidebar conferences with prospective jurors was violated. Defendant has not overcome the presumption of regularity that attaches to judicial proceedings (see People v Foster, 1 NY3d 44, 48 [2003]). Similarly, the record provides no support for defendant’s claim that the court delegated a judicial function to a court officer during jury selection.
Defendant’s challenge to the sufficiency of the evidence establishing the physical injury element of robbery in the second degree is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find the evidence to be legally sufficient (see People v Guidice, 83 NY2d 630, 636 [1994]).
We perceive no basis for reducing the sentence. Concur—Andrias, J.P., Saxe, Sullivan, Ellerin and Williams, JJ.